Citation Nr: 0334368	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. Clarence E. Carnahan 


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from January 1970 to January 
1974, to include service in Vietnam from July 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A hearing was held at the RO (Travel Board) in June 2003 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct the hearing pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing testimony has been associated with the claims file.


REMAND

To date, the competent evidence developed has failed to 
verify the appellant's claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (2003).  The appellant testified at the 
Travel Board hearing that, although his designated MOS was 
cook, 1st Medical Battalion, he also performed duty in graves 
registration, which frequently exposed him to the remains of 
marines killed in action.  Further, during his testimony, he 
reiterated the fact that his mess hall duties required him to 
deliver meals to wounded marines on the ward, one of whom he 
befriended but died the evening he came to know him.  
Transcript (T), pp 8-12.  In a March 2002 statement, the 
appellant provided the marine's name and date of death.

During the course of the June 2003 hearing before the Board, 
it was noted that the appellant intended to submit additional 
documents into evidence, and that the appellant and his 
attorney would decide after the hearing if the appellant 
would waive initial RO review of the evidence. T., p. 2.  A 
June 2003 statement of the appellant reflects that he does 
not waive initial RO review of the evidence.  The Board 
notes, however, that there is no evidence in the claim file 
which the Board can associate with the appellant's statement.

The Board notes a September 2001 statement from the appellant 
wherein he informs the RO to terminate his non-service-
connected pension because he has been awarded Social Security 
Administration (SSA) benefits.  The claim file does not 
contain any SSA records of how the appellant's claim was 
adjudicated.  Once the VA is put on notice that the appellant 
is in receipt of, or has been considered for, SSA benefits, 
the VA has a duty to obtain these records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992).  The Board also notes that the military 
personnel records on appellant provided by the National 
Personnel Records Center (NPRC) do not contain efficiency 
reports which may have been rendered on the appellant.  
Further, the claim file contains unit activity reports of the 
1st Medical Battalion for the months of August 1970 and 
September 1970 but not for the remaining periods of the 
appellant's tour in Vietnam.

The RO provided the appellant notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in a May 2001 letter.  The 
letter informed the appellant that he had 60 days to submit 
any information or evidence he desired considered in support 
of his claim.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Although the letter informed the appellant he had 60 days, 
any period less than the statutory one-year period is 
improper.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice letter.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO shall contact the appellant's 
attorney and ascertain if the evidence 
alluded to in the appellant's June 2003 
statement was submitted.  If not, request 
the appellant's attorney to provide it; 
or, if it was submitted, request the 
appellant's attorney to provide copies 
thereof for association with the claim 
file.

3.  All up-to-date private or VA records 
of treatment for a psychiatric illness 
should be secured for the record.  

4.  The RO shall request the NPRC to 
provide the appellant's military 
personnel records which contain any 
marine efficiency reports rendered on him 
for the period July 1970 to April 1971.

5.  The RO shall request the 
Headquarters, U.S. Marine Corps, 
Personnel Management Support Branch 
(MMSB), to verify the death of Ernest D. 
Cardwell (or Caldwell), whom the 
appellant claims succumbed to battle 
wounds on or about October 16, 1970, 
while hospitalized at the 1st Medical 
Battalion.  If the deceased marine's 
identity is verified, request MMSB also 
to attempt to verify if one of the 
marine's legs was amputated as part of 
his treatment prior to his death.

6.  The RO also shall inquire of MMSB if 
there are any Unit Activity or Historical 
Reports for Headquarters & Services 
Company, 1st Medical Battalion, for the 
period July 1970 to April 1971.  If there 
are no reports for company level units, 
please provide such reports on the 1st 
Medical Battalion for the period October 
1970 to April 1971, as the claim file 
currently contain reports for August 1970 
and September 1970.  Please include any 
unit citations or awards which may 
reflect exemplary performance while under 
hostile fire.

7.  The RO shall request all documents 
pertaining to the appellant's award of 
benefits from the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision.

8.  After all of the above development is 
complete, the RO shall review all 
evidence obtained since the last 
supplemental statement of the case (SSOC) 
in light of the other evidence of record.  
If the benefit sought on appeal remains 
denied, the RO shall issue the appellant 
and his attorney a SSOC, provide an 
opportunity for response and, if all is 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



